Title: To James Madison from James Monroe, 7 May 1807
From: Monroe, James,Pinkney, William
To: Madison, James



Sir,
London May. 7th. 1807.

We had the honor to receive on the 27th. of last month your letter of the 18th. of March, to which the detailed explanations contained in our letters of the 22d. & 25th. ulto. render any particular reply unnecessary.
We transmit enclosed a statement of the American prize causes for hearing in the high court of Appeals.  That which was forwarded by Mr. Purviance was very hastily prepared by Genl. Lyman under a misconception of our views, and included only cases in the high court of Admiralty.  We have the honor to be, with the highest respect, &, Consideration, Sir, Your most Obt. Hble. Servs

(signed) Jas. Monroe
Wm. Pinkney

